DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.

Claim Objections
Claims 1, 2, 6, 8 and 28-29 are objected to because of the following informalities:  These claims state “would be spinodally dewetted”, “would be formed by the spinodal dewetting”. This language is not considered definitive and should state, “is spinodally dewetted”, is formed by the spinodal dewetting”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jimarez et al. (US PG. Pub. 6225206) in view of Shinohara (US PG. Pub. 2015/0214176)

Regarding claim 1 — Jimarez teaches a structure for flip-chip bonding (figs. 1-2 [title]
Jimarez states, “Flip chip C4 extension structure”), comprising: a circuit structure (12
[column 5 line 7] Jimarez states, “substrate 12”); an adhesive polymer layer (18 [column
5 lines 27-28] Jimarez states, “material 18 comprises a nonsolderable and nonconductive material such as a polyimide or a photosensitive resin”) on the circuit substrate (12), the adhesive polymer layer (18) having an interface location (interface between 18 and 14); and a metal particle (14 [column 5 line 13] Jimarez states, “conductive body 14 comprises a suitable solder such as an alloy of lead and tin”) entirely covered by the adhesive polymer layer (18, claimed structure shown in figure 1) to thereby form an air-adhesive-metal location (claimed structure shown in figure 1) at the interface location with a thickness of the adhesive polymer layer (18) covering the metal particle (14) between the metal particle (14) and air (air shown above adhesive polymer layer 18), wherein, at the interface location, the adhesive polymer layer (18) is exposed from the metal particle (14) upon reduction of the thickness of the polymer layer covering the metal particle (claimed structure shown in figures 1-2).
	Jimarez does not explicitly teach wherein the adhesive polymer layer is an

 	Shinohara teaches wherein the adhesive polymer layer (figs. 1A-5, 10) is an anisotropic adhesive polymer layer ([Abstract] Jimarez states, “anisotropic conductive film”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the structure for flip-chip bonding having an adhesive polymer layer as taught by Jimarez with the adhesive polymer layer being an anisotropic adhesive polymer layer as taught by Shinohara because Shinohara states, “the anisotropic conductive film has been still highly required to achieve all favorable connection reliability, favorable insulating properties, and favorable particle capturing efficiency.” [paragraph 0006].
 	In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. “circuit substrate, anisotropic adhesive polymer and metal particle having a particular arrangement”, does not depend on its method of production, i.e. “wherein, at the interface location, the adhesive polymer layer has an effective interfacial potential in a metastable state, such that the adhesive polymer layer would be spinodally dewetted from the metal particle upon reduction of the thickness of the polymer layer covering the metal particle”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Regarding claim 6 — Jimarez teaches a structure for flip-chip bonding (figs. 1-2 [title]
Jimarez states, “Flip chip C4 extension structure”), comprising: a circuit substrate (12
[column 5 line 7] Jimarez states, “substrate 12”); a relief electrode (14/16 [column 5 line
13 & 2] Jimarez states, “conductive body 14 comprises a suitable solder such as an
alloy of lead and tin...pads 16”) partially formed on the circuit substrate (12); and an adhesive polymer layer (18 [column 5 lines 27-28] Jimarez states, “material 18 comprises a nonsolderable and nonconductive material such as a polyimide or a photosensitive resin”) disposed on the circuit substrate (12) and entirely covering the relief electrode (claimed structure shown in figure 1) with a thickness of the adhesive polymer layer (18), wherein, in the locality of the relief electrode (14/16), the adhesive polymer (18) would be exposed from the relief electrode (14/16) upon reduction the thickness of the polymer layer covering the relief electrode (claimed structure shown in figures 1-2).
 	Jimarez does not explicitly teach wherein the adhesive polymer layer is an anisotropic adhesive polymer layer; and wherein, in the locality of the relief electrode, the adhesive polymer has an effective interfacial potential in a metastable state, such that the adhesive polymer layer would be spinodally dewetted from the relief electrode upon reduction the thickness of the polymer layer covering the relief electrode.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the structure for flip-chip bonding
having an adhesive polymer layer as taught by Jimarez with the adhesive polymer layer being an anisotropic adhesive polymer layer as taught by Shinohara because Shinohara states, “the anisotropic conductive film has been still highly required to achieve all favorable connection reliability, favorable insulating properties, and favorable particle capturing efficiency.” [paragraph 0006].
 	In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. “circuit substrate, anisotropic adhesive polymer and relief electrode having a particular arrangement”, does not depend on its method of production, i.e. “wherein, in the locality of the relief electrode, the adhesive polymer has an effective interfacial potential in a metastable state, such that the adhesive polymer layer would be spinodally dewetted from the relief electrode upon reduction the thickness of the polymer layer covering the relief electrode.”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Regarding claim 25 — Jimarez teaches a structure for flip-chip bonding (figs. 1-2 [title]

 	Jimarez does not explicitly teach wherein the adhesive polymer layer is an anisotropic adhesive polymer layer.
 	Shinohara teaches wherein the adhesive polymer layer (figs. 1A-5, 10) is an anisotropic adhesive polymer layer ([Abstract] Jimarez states, “anisotropic conductive film’); and wherein at the first interface location, the adhesive polymer layer has an effective interfacial potential in a metastable state, such that the adhesive polymer layer has a property to be dewetted from the metal conductor in response to a stimulus effective to reduce the first thickness of the polymer layer covering the metal conductor and the second thickness of the anisotropic polymer layer covering the substrate.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the structure for flip-chip bonding having an adhesive polymer layer as taught by Jimarez with the adhesive polymer layer being an anisotropic adhesive polymer layer as taught by Shinohara because Shinohara states, “the anisotropic conductive film has been still highly required to achieve all favorable connection reliability, favorable insulating properties, and favorable particle capturing efficiency.” [paragraph 0006].
at the first interface location, the adhesive polymer layer has an effective interfacial potential in a metastable state, such that the adhesive polymer layer has a property to be dewetted from the metal conductor in response to a stimulus effective to reduce the first thickness of the polymer layer covering the metal conductor and the second thickness of the anisotropic polymer layer covering the substrate”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam (US PG. Pub. 2006/0008626) in view of Jimarez et al.
 	
 	Regarding claim 26 — Tam teaches a flip-chip structure (figs. 5-6), comprising: a circuit substrate (44 [paragraph 0030] Tam states, “substrate 44”) having an adhesion region (region not having terminals 42 & 40) and an exposure region (region having terminals 42 & 40); an electronic element (46 [paragraph 0030] Tam states, “A top layer 46, such a PCB or integrated circuit”) adhered to the circuit substrate (44) in the adhesion region of the circuit substrate (44) by an anisotropic adhesive polymer layer 
 	Tam fails to teach at least a portion of the anisotropic adhesive polymer layer being in a metastable state; the shape at the exposing region corresponding to a dewetting of the metastable state of the anisotropic adhesive polymer layer, wherein a surface of the metal conductor and a surface of the circuit substrate are exposed to air in the exposure region, and wherein the metal conductor directly contacts the electronic element.
 	Jimarez teaches a flip-chip structure (figs. 1-2 [title] Jimarez states, “Flip chip C4 extension structure”) wherein at least a portion of the adhesive polymer layer (18 [column 5 lines 27-28] Jimarez states, “material 18 comprises a nonsolderable and nonconductive material such as a polyimide or a photosensitive resin”); the shape at the exposing region (region where laser 30 is applied) corresponding to exposing of the adhesive polymer layer (figure 2 shows the adhesive polymer layer 18 being “exposed” from the metal particle 14 and appears consistent with the instant application), wherein a surface of the metal conductor (14/16 [column 5 line 13 & 2] Jimarez states, “conductive body 14 comprises a suitable solder such as an alloy of lead and tin...pads 16”) and a surface of the circuit substrate (12) are exposed to air in the exposure region (figure 2 shows the metal conductor 14/16 being exposed to air, bottom surface 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the flip-chip structure having an anisotropic adhesive polymer layer between two circuit elements as taught by Tam with the adhesive polymer layer having the specific exposing features as taught by Jimarez because Jimarez states, “The present invention relates to an electrical structure, and associated method of fabrication, that reduces thermally induced strain in solder joints that couple a first substrate to a second substrate” [column 1 lines 6-10].
 	In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. “circuit substrate, anisotropic adhesive polymer and metal particle having a particular arrangement”, does not depend on its method of production, i.e. “the anisotropic adhesive polymer layer being in a metastable state; the shape at the exposing region corresponding to a dewetting of the metastable state of the anisotropic adhesive polymer layer”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-7, 25 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jimarez et al. (US PG. Pub. 6225206) in view of Lee et al. (Langmuir, Vol. 20, No. 11, 2004) and further in view of Shinohara (US PG. Pub. 2015/0214176).

Regarding claim 1 – Jimarez teaches a structure for flip-chip bonding (figs. 1-2 [title] Jimarez states, “Flip chip C4 extension structure”), comprising: a circuit structure (12 [column 5 line 7] Jimarez states, “substrate 12”); an adhesive polymer layer (18 [column 5 lines 27-28] Jimarez states, “material 18 comprises a nonsolderable and nonconductive material such as a polyimide or a photosensitive resin”) on the circuit substrate (12), the adhesive polymer layer (18) having an interface location (interface between 18 and 14); and a metal particle (14 [column 5 line 13] Jimarez states, “conductive body 14 comprises a suitable solder such as an alloy of lead and tin”) entirely covered by the adhesive polymer layer (18, claimed structure shown in figure 1) to thereby form an air-adhesive-metal location (claimed structure shown in figure 1) at the interface location with a thickness of the adhesive polymer layer (18) covering the metal particle (14) between the metal particle (14) and air (air shown above adhesive polymer layer 18).

Lee teaches a structure (see figure 2 [title] Lee states, “Controlled Nanoparticle Assembly by Dewetting of Charged Polymer Solution”) having an adhesive polymer ([page 3] Lee states, “The particles are dispersed in the polymer solution”) with an interface location (figure 2 shows the interface between the particle and the polymer and air) wherein at the interface location, the adhesive polymer layer has an effective interfacial potential in a metastable state ([page 2] Lee states, “thicker films can exhibit metastability”), such that the adhesive polymer layer would be spinodally dewetted ([page 2] Lee states, “It is shown that the charged polymer film undergoes spontaneous dewetting as a result of spinodal instability at film thicknesses less than 10nm”) from the metal particle ([page 4] Lee states, “containing single Au particles”) upon reduction of the thickness of the polymer layer covering the metal particle ([page 3] Lee states, “The liquid level, thus, falls below the particle height before the liquid film reaches its dewetting thickness (illustrated in Figure 2a)”; claimed structure shown in figures 2(a)-2(c)).
 It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the structure for flip-chip bonding as taught by Jimarez with the adhesive polymer layer being in a metastable state and spinodally dewetted from the metal particle as taught by Lee because Lee states, 
 	Shinohara teaches wherein the adhesive polymer layer (figs. 1A-5, 10) is an anisotropic adhesive polymer layer ([Abstract] Jimarez states, “anisotropic conductive film”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the structure for flip-chip bonding having an adhesive polymer layer as taught by Jimarez in view of Lee with the adhesive polymer layer being an anisotropic adhesive polymer layer as taught by Shinohara because Shinohara states, “the anisotropic conductive film has been still highly required to achieve all favorable connection reliability, favorable insulating properties, and favorable particle capturing efficiency.” [paragraph 0006].

Regarding claim 2 – Jimarez in view of Lee and Shinohara teach the structure for flip-chip bonding of claim 1, wherein the anisotropic adhesive polymer layer (Shinohara fig. 3C, 10) is UV curable ([paragraph 0092] Shinohara states, “It is preferable that the first connection layer 1 be irradiated with ultraviolet rays UV from the side of the conductive particles 4 as shown in FIG. 3C between the steps (B) and (C)”).

Regarding claim 6 – Jimarez teaches a structure for flip-chip bonding (figs. 1-2 [title] Jimarez states, “Flip chip C4 extension structure”), comprising: a circuit substrate (12 [column 5 line 7] Jimarez states, “substrate 12”); a relief electrode (14/16 [column 5 line 
 	Jimarez does not explicitly teach wherein the adhesive polymer layer would be spinodally dewetted from the relief electrode upon reduction the thickness of the adhesive polymer layer covering the relief electrode and wherein the adhesive polymer layer is an anisotropic adhesive polymer layer.
 	Lee teaches a structure (see figure 2 [title] Lee states, “Controlled Nanoparticle Assembly by Dewetting of Charged Polymer Solution”) wherein an adhesive polymer layer ([page 3] Lee states, “The particles are dispersed in the polymer solution”) would be spinodally dewetted ([page 2] Lee states, “It is shown that the charged polymer film undergoes spontaneous dewetting as a result of spinodal instability at film thicknesses less than 10nm”) from a relief electrode  ([page 4] Lee states, “containing single Au particles”) upon reduction the thickness of the adhesive polymer layer covering the relief electrode ([page 3] Lee states, “The liquid level, thus, falls below the particle height before the liquid film reaches its dewetting thickness (illustrated in Figure 2a)”; claimed structure shown in figures 2(a)-2(c)).

 	Shinohara teaches wherein the adhesive polymer layer (figs. 1A-5, 10) is an anisotropic adhesive polymer layer ([Abstract] Jimarez states, “anisotropic conductive film”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the structure for flip-chip bonding having an adhesive polymer layer as taught by Jimarez in view of Lee with the adhesive polymer layer being an anisotropic adhesive polymer layer as taught by Shinohara because Shinohara states, “the anisotropic conductive film has been still highly required to achieve all favorable connection reliability, favorable insulating properties, and favorable particle capturing efficiency.” [paragraph 0006].

Regarding claim 7 – Jimarez in view of Lee and Shinohara teach the structure for flip-chip bonding of claim 6, wherein the anisotropic adhesive polymer layer (Shinohara fig. 3C, 10) is UV curable ([paragraph 0092] Shinohara states, “It is preferable that the first connection layer 1 be irradiated with ultraviolet rays UV from the side of the conductive particles 4 as shown in FIG. 3C between the steps (B) and (C)”).

Regarding claim 25 – Jimarez teaches a structure for flip-chip bonding (figs. 1-2 [title] Jimarez states, “Flip chip C4 extension structure”), comprising:
a circuit substrate (12 [column 5 line 7] Jimarez states, “substrate 12”) having a surface (13 [column 5 line 2] Jimarez states, “top surface 13”); an adhesive polymer layer (18 [column 5 lines 27-28] Jimarez states, “material 18 comprises a nonsolderable and nonconductive material such as a polyimide or a photosensitive resin”) disposed on the surface of the circuit substrate (12), the adhesive polymer layer (18) having a first interface location (location having the metal conductor 14/16 thereon) and a second interface location (location only having the adhesive polymer layer 18 and the circuit substrate 12); and a metal conductor (14/16 [column 5 line 13 & 2] Jimarez states, “conductive body 14 comprises a suitable solder such as an alloy of lead and tin…pads 16”) disposed on the surface of the circuit substrate (12) and separated from air by a first thickness of the adhesive polymer layer (18) to thereby form an air-adhesive-metal location (claimed structure shown in figure 1) at the first interface location, wherein the surface of the circuit substrate (12) is separated from air by a second thickness of the adhesive polymer layer to thereby form an air-adhesive-substrate location at the second interface location (claimed structure shown in figure 1), wherein at the second interface location (location not having the metal conductor 14/16), the adhesive polymer layer (18) has an effective interfacial potential in a metastable state or in a stable state (claimed structure shown in figures 1-2), such that the adhesive polymer layer (18) has a property to remain spread on the surface of the circuit substrate (12) in response to a stimulus (radiation 32 of laser 30) effective to reduce the first thickness of the polymer 
 	Jimarez does not explicitly teach wherein, at the first interface location, the adhesive polymer layer has an effective interfacial potential in a metastable state, such that the adhesive polymer layer has a property to be dewetted from the metal conductor in response to a stimulus effective to reduce the first thickness of the polymer layer covering the metal conductor and the second thickness of the anisotropic polymer layer covering the substrate and wherein the adhesive polymer layer is an anisotropic adhesive polymer layer.
 	Lee teaches a structure (see figure 2 [title] Lee states, “Controlled Nanoparticle Assembly by Dewetting of Charged Polymer Solution”) having an adhesive polymer ([page 3] Lee states, “The particles are dispersed in the polymer solution”) with a first interface location (figure 2 shows the interface between the particle and the polymer and air) wherein, at the first interface location, the adhesive polymer layer has an effective interfacial potential in a metastable state ([page 2] Lee states, “thicker films can exhibit metastability”), such that the adhesive polymer layer has a property to be dewetted ([page 2] Lee states, “It is shown that the charged polymer film undergoes spontaneous dewetting as a result of spinodal instability at film thicknesses less than 10nm”) from the metal conductor ([page 4] Lee states, “containing single Au particles”) in response to a stimulus effective to reduce the first thickness of the polymer layer covering the metal conductor and the second thickness of the anisotropic polymer layer 
 	Shinohara teaches wherein the adhesive polymer layer (figs. 1A-5, 10) is an anisotropic adhesive polymer layer ([Abstract] Jimarez states, “anisotropic conductive film”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the structure for flip-chip bonding having an adhesive polymer layer as taught by Jimarez in view of Lee with the adhesive polymer layer being an anisotropic adhesive polymer layer as taught by Shinohara because Shinohara states, “the anisotropic conductive film has been still highly required to achieve all favorable connection reliability, favorable insulating properties, and favorable particle capturing efficiency.” [paragraph 0006].

Regarding claim 28 – Jimarez in view of Lee and Shinohara teach the structure for flip-chip bonding of claim 1, but fails to teach wherein, at the interface location, the anisotropic adhesive polymer layer is sensitive to an external pressurization force that is below or equal to 1N and that is effective to reduce the thickness of the anisotropic polymer layer covering the metal particle, such that the anisotropic adhesive polymer layer would be spinodally dewetted from the metal particle upon application of the external pressurization force.


Regarding claim 29 – Jimarez in view of Lee and Shinohara teach the structure for flip-chip bonding of claim 1, but fail to teach wherein, at the interface location, the anisotropic adhesive polymer layer is sensitive to heat treatment below or equal to 100° C, such that the anisotropic adhesive polymer layer would be spinodally dewetted from the metal particle upon application of the heat treatment.
 	In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. “anisotropic adhesive polymer layer”, does not depend on its method of production, i.e. “sensitive to heat treatment below or equal to 100 degree C”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

s 3-5 & 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jimarez et al. in view of Lee et al. and Shinohara as applied to claim 1 above, and further in view of Miyake et al. (US PG. Pub. 2019/0256675).

Regarding claim 3 – Jimarez in view of Lee and Shinohara teach the structure for flip-chip bonding of claim 1, a thickness (h) (Jimarez; figs. 1-2, 18 [column 8 lines 7-8] Jimarez states, “The coat of material 18 may have any thickness, such as a half-mil thickness, that enables the coat of material 18 to serve the preceding purposes”) of the polymer (18) covering the metal particle (14), a short range interaction strength (c) between the polymer and the metal particle (a short range interaction strength will be present between the polymer 18 and the metal particle 14), an effective Hamaker constant (A) of the metal particle (metal particle 14 will have an “effective Hamaker constant”), a function of van der Waals force based on the thickness of the polymer (the thickness of the polymer 18 will have a specific function of van der Waals force); and wherein the polymer (18) has a surface tension property; and an equilibrium film thickness of the polymer (18) as a thickness that would be formed by the spinodal dewetting (figure 4 shows the required claimed structure and the claimed properties will be present between the polymer and the metal particle). 
  	Jimarez in view of Lee and Shinohara do not specifically teach wherein a function of the effective interfacial potential is expressed as a following Equation 1:
<Equation 1>

    PNG
    media_image1.png
    87
    439
    media_image1.png
    Greyscale

Vd (h) denotes a function of van der Waals force based on the thickness h, wherein c in the Equation 1 is obtained from a following Equation 2:
<Equation 2>

    PNG
    media_image2.png
    63
    472
    media_image2.png
    Greyscale

wherein in the Equation 2, theta represents a contact angle between the metal particle and the polymer, o represents a surface tension of the polymer, and h* denotes an equilibrium film thickness of the polymer as a thickness that would be formed by the spinodal dewetting.
 	Miyake teaches an anisotropic adhesive polymer (fig. 1A-7 [paragraph 0001 & 0062] Miyake states, “The present invention relates to a filler-containing film such as an anisotropic conductive film… The resin layer 2 may be conductive or insulative and may be plastic or curable”) with metal particles (1 [paragraph 0032] Miyake states, “fillers (or conductive particles) 1”) dispersed therein having a plurality of different depths (see figs. 1A, 2, 3, 4, 5 and 6 having the metal particle shifted within the polymer layer 2) that the metal particles (1) are dispersed within the adhesive polymer (2) which in turn will modify the variables of polymer thickness, a short range interaction strength between the elements, an effective Hamaker constant, a function of van der Waals force based on the thickness of the polymer and surface tension property of the polymer (changing 
 	It would have obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the structure for flip-chip bonding, the structure allowing an adhesive polymer to be dewetted having specific thickness and forces as taught by Jimarez in view of Lee and Shinohara with metal particle and the adhesive polymer being shown to be adjusted between each other as taught by Miyake because Miyake states, “Therefore, in the case where the filler-containing film is an anisotropic conductive film, the conductive particles are easily held by the terminals at the time of anisotropic conductive connection, so that the conduction performance and also the capturing properties are improved.” [paragraph 0053].
 	Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations described by Equation 1 and Equation 2 which are narrative in form have not been given significant patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Regarding claim 4 – Jimarez in view of Lee, Shinohara and Miyake teach the structure for flip-chip bonding of claim 3, wherein, in the metastable state (Jimarez; figs. 1-2, area of polymer 18 aligned with the metal particle 14), a value of the function of the effective interfacial potential changes from a negative value to a positive value as a value of h 
 	Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, “the functional limitations described by the function of the effective interfacial potential and its slope” which are narrative in form have not been given significant patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Regarding claim 5 - Jimarez in view of Lee, Shinohara and Miyake teach the structure for flip-chip bonding of claim 4, wherein a minimum thickness of the adhesive polymer layer (Jimarez; figs. 1-2, 18) at the interface location (location of adhesive polymer layer 18 upon metal particle 14) is defined as the thickness at which the slope of the function of the effective interfacial potential changes from positive to negative (figure 2 shows a negative slope extending away from the metastable state at the metal particle 14 and extending away from the metal particle 14; claimed structure appears shown in figure 4).

Regarding claim 8 – Jimarez in view of Lee and Shinohara teach the structure for flip-chip bonding of claim 1, a thickness (h) (Jimarez; figs. 1-2, 18 [column 8 lines 7-8] 
  	Jimarez in view of Lee and Shinohara do not specifically teach wherein a function of the effective interfacial potential is expressed as a following Equation 1:
<Equation 1>

    PNG
    media_image1.png
    87
    439
    media_image1.png
    Greyscale

Wherein in the Equation 1, h represents the thickness of the polymer covering the relief electrode, c represents a short-range interaction strength between the polymer and the relief electrode, A represents an effective Hamaker constant of the relief electrode, DVd (h) denotes a function of van der Waals force based on the thickness h, wherein c in the Equation 1 is obtained from a following Equation 2:
<Equation 2>

    PNG
    media_image2.png
    63
    472
    media_image2.png
    Greyscale

wherein in the Equation 2, theta represents a contact angle between the relief electrode and the polymer, o represents a surface tension of the polymer, and h* denotes an equilibrium film thickness of the polymer as a thickness that would be formed by the spinodal dewetting.
 	Miyake teaches an anisotropic adhesive polymer (fig. 1A-7 [paragraph 0001 & 0062] Miyake states, “The present invention relates to a filler-containing film such as an anisotropic conductive film… The resin layer 2 may be conductive or insulative and may be plastic or curable”) with relief electrode (1 [paragraph 0032] Miyake states, “fillers (or conductive particles) 1”) dispersed therein having a plurality of different depths (see figs. 1A, 2, 3, 4, 5 and 6 having the relief electrode shifted within the polymer layer 2) that the relief electrode (1) are dispersed within the adhesive polymer (2) which in turn will modify the variables of polymer thickness, a short range interaction strength between the elements, an effective Hamaker constant, a function of van der Waals force based on the thickness of the polymer and surface tension property of the polymer (changing the location of the relief electrode 1 will allow the properties between the metal particles and the adhesive polymer to be controlled as desired).
 	It would have obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the structure for flip-chip bonding, the structure allowing an adhesive polymer to be dewetted having specific thickness and forces as taught by Jimarez in view of Lee and Shinohara with the relief electrode and the adhesive polymer being shown to be adjusted between each other as taught by 
 	Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations described by Equation 1 and Equation 2 which are narrative in form have not been given significant patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Regarding claim 9 – Jimarez in view of Lee, Shinohara and Miyake teach the structure for flip-chip bonding of claim 8, wherein, in the metastable state (Jimarez; figs. 1-2, area of polymer 18 aligned with the metal particle 14), a value of the function of the effective interfacial potential changes from a negative value to a positive value as a value of h increases and, then, a slope of the function of the effective interfacial potential is changed to a negative value (figure 1-2 show the claimed structure that will have the required properties and function as claimed.).
 	Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, “the functional limitations described by the function of the effective interfacial potential and its slope” which are narrative in form have not been given significant patentable 

Regarding claim 10 - Jimarez in view of Lee, Shinohara and Miyake teach the structure for flip-chip bonding of claim 9, wherein a minimum thickness of the adhesive polymer layer (Jimarez; figs. 1-2, 18) covering the relief electrode (location of adhesive polymer layer 18 upon relief electrode 14) is defined as the thickness at which the slope of the function of the effective interfacial potential changes from positive to negative (figure 2 shows a negative slope extending away from the metastable state at the relief electrode 14 and extending away from the relief electrode 14; claimed structure appears shown in figure 4).

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam (US PG. Pub. 2006/0008626) in view of Lee et al. (Langmuir, Vol. 20, No. 11, 2004) and further in view of Jimarez et al. 

Regarding claim 26 – Tam teaches a flip-chip structure (figs. 5-6), comprising: a circuit substrate (44 [paragraph 0030] Tam states, “substrate 44”) having an adhesion region (region not having terminals 42 & 40) and an exposure region (region having terminals 42 & 40); an electronic element (46 [paragraph 0030] Tam states, “A top layer 46, such a PCB or integrated circuit”) adhered to the circuit substrate (44) in the adhesion region 
 	Jimarez teaches a flip-chip structure (figs. 1-2 [title] Jimarez states, “Flip chip C4 extension structure”) wherein at least a portion of the adhesive polymer layer (18 [column 5 lines 27-28] Jimarez states, “material 18 comprises a nonsolderable and nonconductive material such as a polyimide or a photosensitive resin”); wherein a surface of the metal conductor (14/16 [column 5 line 13 & 2] Jimarez states, “conductive body 14 comprises a suitable solder such as an alloy of lead and tin…pads 16”) and a surface of the circuit substrate (12) are exposed to air in the exposure region (figure 2 shows the metal conductor 14/16 being exposed to air, bottom surface opposite to top 13 of circuit substrate 12 will be exposed to air), and wherein the metal conductor (14/16) directly contacts the electronic element (fig. 7, 42 [column 6 line 6] Jimarez states, “substrate 42 may comprise a chip carrier”).

 	Lee teaches a structure (see figure 2 [title] Lee states, “Controlled Nanoparticle Assembly by Dewetting of Charged Polymer Solution”) having a polymer ([page 3] Lee states, “The particles are dispersed in the polymer solution”) being in a metastable state ([page 2] Lee states, “thicker films can exhibit metastability”) the shape at the exposing region corresponding to a dewetting of the metastable state of the adhesive polymer layer ([page 2] Lee states, “It is shown that the charged polymer film undergoes spontaneous dewetting as a result of spinodal instability at film thicknesses less than 10nm”).
 It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the structure for flip-chip bonding as taught by Tam in view of Jimarez with the adhesive polymer layer being in a metastable state and spinodally dewetted from the metal particle as taught by Lee because Lee states, “These patterns, ranging from polygonal networks to elongated structures that are stabilized by viscous forces during dewetting, serve as potential 

Regarding claim 27 – Tam in view of Jimarez and Lee teach the flip-chip structure of claim 26, wherein the exposure region (Tam; fig. 6, region having terminals 42 & 40) is at least partially surrounded by the adhesion region (region not having terminals 42 & 40).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 25-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN T SAWYER/Primary Examiner, Art Unit 2847